Citation Nr: 1328720	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  13-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought. 

In August 2013 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The claim file contains a transcript of that hearing.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for hypertension, claimed as etiologically related directly to service or to the Veteran's service-connected ischemic heart disease.  In addition to hypertension and ischemic heart disease, the Veteran's diagnosed cardiovascular conditions include peripheral arterial disease, old myocardial infarction, and history of arrhythmia.  

During a September 2011 VA examination the examiner diagnosed ischemic heart disease and old myocardial infarction.  Neither the report of that examination nor other medical records on file contain an opinion or other evidence linking hypertension to service or to the service-connected ischemic heart disease.

The RO later granted service connection for ischemic heart disease by presumption on the basis of his service in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309(e).  Such presumption is unavailable for hypertension based on Vietnam service.  However, service connection for hypertension is presumed if it became manifest to a degree of 10 percent or more within the first year after service. See 38 C.F.R. §§ 3.307, 3.309(a).   

Given the potential that the Veteran's hypertension may be etiologically related to service or to the Veteran's service-connected ischemic heart disease, a remand is necessary in order for the Veteran to be examined by VA and an opinion obtained that takes into consideration all of the evidence on file.

The Veteran must be given an opportunity to submit statements regarding the onset and continuity of relevant symptoms; and any additional pertinent treatment records not on file must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records pertinent to the hypertension service connection claim.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran; describing their impressions regarding the onset and chronicity of symptoms of hypertension, since service or since onset of the Veteran's ischemic heart disease.  Provide the Veteran with an appropriate period of time for the receipt of such evidence.
  
3.  After completion of the above, schedule the Veteran for VA examination to determine the nature extent, onset and likely etiology of any hypertension disability found to be present.  The claim file must be made available to and reviewed by the examiner.  All indicated studies are to be performed and all findings reported in detail.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service or since onset of ischemic heart disease.  

The examiner is to elicit from the Veteran a history of hypertension since service or since onset of ischemic heart disease.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any diagnosed hypertension: 
(1) is related to or had its onset in service, or was aggravated in service; or 
 (2) is proximately due to or the result of a service-connected ischemic heart disease.

All opinions must be supported by a thorough rationale.

4.  Then, following any additional development deemed appropriate, readjudicate the Veteran's claim.  If  the benefit sought is not granted, a supplemental statement of the case must be issued.  The Veteran and the representative must be afforded an opportunity to submit written or other argument in response before the claim file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



